DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 11,178,418 (“Pat 418”) in view of Park et al. (US 2022/01013868 A1).
Consider application claim 8, claim 7 of Pat 418 discloses an apparatus for efficient signalizing of picture size and partitioning information in a video bitstream, the apparatus comprising: at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code comprising: first obtaining code configured to cause the at least one processor to obtain, from a sequence parameter set (SPS) to which a coded picture refers, a flag indicating whether the picture size and partitioning information of the coded picture is included in the SPS; first determining code configured to cause the at least one processor to determine whether the obtained flag indicates that the picture size and partitioning information is included in the SPS; second obtaining code configured to cause the at least one processor to, based on the flag being determined to indicate that the picture size and partitioning information is included in the SPS, obtain, from the SPS, the picture size and partitioning information; third obtaining code configured to cause the at least one processor to, based on the flag being determined to indicate that the picture size and partitioning information is not included in the SPS, obtain, from a video parameter set (VPS), the picture size and partitioning information that is included in the VPS; and fourth obtaining code configured to cause the at least one processor to obtain, from the SPS, a number of picture size and partitioning information included in the SPS; second determining code configured to cause the at least one processor to determine whether an index is less than or equal to the obtained number of picture size and partitioning information included in the SPS; and incrementing code configured to cause the at least one processor to, based on the index being determined to be less than or equal to the number of picture size and partitioning information included in the SPS, increment the index.
Claim 10 of Pat 418 discloses the program code further comprises: fifth obtaining code configured to cause the at least one processor to obtain, from a picture parameter set (PPS) to which the coded picture refers, another flag indicating whether the picture size and partitioning information is updated in the PPS; third determining code configured to cause the at least one processor to determine whether the obtained other flag indicates that the picture size and partitioning information is updated in the PPS; and sixth obtaining code configured to cause the at least one processor to, based on the obtained other flag being determined to indicate that the picture size and partitioning information is updated in the PPS, obtain, from the PPS, the updated picture size and partitioning information.
However, the claims of Pat 418 do not explicitly teach a picture size comprising a width and a height.
Park teaches a picture size comprising a width and a height ([0014], [0272], and [0314]); at least one memory configured to store computer program code ([0465] – [0467]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of a width and a height into the picture size because such incorporation would facilitate the effective signaling of syntax element respect to sizes of coding units having various shapes.  [0004].
Consider application claim 9, claim 7 of Pat 418 discloses an apparatus for efficient signalizing of picture size and partitioning information in a video bitstream, the apparatus comprising: at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code comprising: first obtaining code configured to cause the at least one processor to obtain, from a sequence parameter set (SPS) to which a coded picture refers, a flag indicating whether the picture size and partitioning information of the coded picture is included in the SPS; first determining code configured to cause the at least one processor to determine whether the obtained flag indicates that the picture size and partitioning information is included in the SPS; second obtaining code configured to cause the at least one processor to, based on the flag being determined to indicate that the picture size and partitioning information is included in the SPS, obtain, from the SPS, the picture size and partitioning information; third obtaining code configured to cause the at least one processor to, based on the flag being determined to indicate that the picture size and partitioning information is not included in the SPS, obtain, from a video parameter set (VPS), the picture size and partitioning information that is included in the VPS; and fourth obtaining code configured to cause the at least one processor to obtain, from the SPS, a number of picture size and partitioning information included in the SPS; second determining code configured to cause the at least one processor to determine whether an index is less than or equal to the obtained number of picture size and partitioning information included in the SPS; and incrementing code configured to cause the at least one processor to, based on the index being determined to be less than or equal to the number of picture size and partitioning information included in the SPS, increment the index.
Claims 7 of Pat 418 discloses all the limitations in the application claim.  Thus, non-statutory double patent applies.
Consider application claim 10, claim 8 of Pat 418 discloses the first obtaining code is further configured to cause the at least one processor to obtain, from the SPS, another flag indicating whether additional picture size and partitioning information is included in the SPS, the other flag corresponding to the incremented index, the first determining code is further configured to cause the at least one processor to determine whether the obtained other flag indicates that the additional picture size and partitioning information is included in the SPS, the second obtaining code is further configured to cause the at least one processor to, based on the other flag being determined to indicate that the additional picture size and partitioning information is included in the SPS, obtain, from the SPS, the additional picture size and partitioning information, and the third obtaining code is further configured to cause the at least one processor to, based on the other flag being determined to indicate that the additional picture size and partitioning information is not included in the SPS, obtain, from the VPS, the additional picture size and partitioning information that is included in the VPS.
Claims 10 of Pat 418 discloses all the limitations in the application claim.  Thus, non-statutory double patent applies.
Consider application claim 11, claim 9 of Pat 418 discloses the program code further comprises: fifth obtaining code configured to cause the at least one processor to obtain, from a picture parameter set (PPS) to which the coded picture refers, an index indicating that the picture size and partitioning information is included in the SPS; and sixth obtaining code configured to cause the at least one processor to, based on the index being obtained, obtain, from the SPS, the picture size and partitioning information.
Claims 9 of Pat 418 discloses all the limitations in the application claim.  Thus, non-statutory double patent applies.
Consider application claim 12, claim 10 of Pat 418 discloses the program code further comprises: fifth obtaining code configured to cause the at least one processor to obtain, from a picture parameter set (PPS) to which the coded picture refers, another flag indicating whether the picture size and partitioning information is updated in the PPS; third determining code configured to cause the at least one processor to determine whether the obtained other flag indicates that the picture size and partitioning information is updated in the PPS; and sixth obtaining code configured to cause the at least one processor to, based on the obtained other flag being determined to indicate that the picture size and partitioning information is updated in the PPS, obtain, from the PPS, the updated picture size and partitioning information.
Claims 10 of Pat 418 discloses all the limitations in the application claim.  Thus, non-statutory double patent applies.
Consider application claim 13, claim 11 of Pat 418 discloses the updated picture size and partitioning information comprises any one or any combination of conformance window offsets of the coded picture, tile brick partitioning information of the coded picture, rectangular slice partitioning information of the coded picture, sub-picture partitioning information of the coded picture and sub-picture conformance window offsets of the coded picture that are updated.
Claims 11 of Pat 418 discloses all the limitations in the application claim.  Thus, non-statutory double patent applies.
Consider application claim 14, claim 12 of Pat 418 discloses the picture size and partitioning information comprises any one or any combination of conformance window offsets of the coded picture, tile brick partitioning information of the coded picture, rectangular slice partitioning information of the coded picture, sub-picture partitioning information of the coded picture and sub-picture conformance window offsets of the coded picture.
Claims 12 of Pat 418 discloses all the limitations in the application claim.  Thus, non-statutory double patent applies.
Consider application claim 1, claim 1 recites the method implemented by the apparatus recited in application claim 8.  Thus, it is rejected for the same reasons.
Consider application claim 2, claim 2 recites the method implemented by the apparatus recited in application claim 9.  Thus, it is rejected for the same reasons.
Consider application claim 3, claim 3 recites the method implemented by the apparatus recited in application claim 10.  Thus, it is rejected for the same reasons.
Consider application claim 4, claim 4 recites the method implemented by the apparatus recited in application claim 11.  Thus, it is rejected for the same reasons.
Consider application claim 5, claim 5 recites the method implemented by the apparatus recited in application claim 12.  Thus, it is rejected for the same reasons.
Consider application claim 6, claim 6 recites the method implemented by the apparatus recited in application claim 13.  Thus, it is rejected for the same reasons.
Consider application claim 7, claim 7 recites the method implemented by the apparatus recited in application claim 14.  Thus, it is rejected for the same reasons.
Consider application claim 15, claim 15 recites the method implemented by the apparatus recited in application claim 8, and Park further teaches a non-transitory computer-readable storage medium storing instructions ([0465] – [0467]).  Thus, it is rejected for the same reasons.
Consider application claim 16, claim 16 recites the method implemented by the apparatus recited in application claim 9.  Thus, it is rejected for the same reasons.
Consider application claim 17, claim 17 recites the method implemented by the apparatus recited in application claim 10.  Thus, it is rejected for the same reasons.

Consider application claim 18, claim 18 recites the method implemented by the apparatus recited in application claim 11.  Thus, it is rejected for the same reasons.
Consider application claim 19, claim 19 recites the method implemented by the apparatus recited in application claim 12.  Thus, it is rejected for the same reasons.
Consider application claim 20, claim 20 recites the method implemented by the apparatus recited in application claim 14.  Thus, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 8, 11, 12, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0027246 A1) in view of Park et al. (US 2022/01013868 A1).
Consider claim 8, Liu teaches an apparatus for efficient signalizing of picture size in a video bitstream (a method and apparatus of palette predictor initialization for a coding system using palette coding are disclosed. A SPS predictor flag indicating whether SPS palette predictor values are present in a current SPS and a PPS predictor flag indicating whether SPS palette predictor values are present in a current PPS are used. According to the values of the SPS predictor flag and the PPS predictor flag, the current palette predictor array having a current predictor size for blocks in a picture corresponding to the current PPS is signaled at an encoder side or derived at a decoder side based on the PPS palette predictor values, the SPS palette predictor values or both.  Abstract.), the apparatus comprising: at least one processor configured to access the at least one memory and operate according to the computer program code ([0211]), the computer program code comprising: receiving code configured to cause the at least one processor to receive a coded picture (the system receives a video bitstream including compressed data of blocks in a picture as shown in step 110.  [0207]); first obtaining code configured to cause the at least one processor to  obtain, from a picture parameter set (PPS) to which the coded picture refers, a first syntax element indicating a picture size ([0171] – [0179], [0195] – [0198]); a second obtaining code configured to cause the at least one processor to obtain, from the sequence parameter set (SPS) to which the coded picture refers, the second syntax element indicating the picture size syntax element refers to a third syntax element in a video parameter set (a SPS (sequence parameter set) predictor flag indicating whether SPS palette predictor values are present in a current SPS….The current palette predictor array having a current predictor size for blocks in a picture corresponding to the current PPS is signaled at an encoder side or derived at a decoder side based on the PPS palette predictor values, the SPS palette predictor values or both  The system receives a video bitstream including compressed data of blocks in a picture as shown in step 110.  A SPS (sequence parameter set) predictor flag, indicating whether SPS palette predictor values are present in a current SPS is determined in step 120. [0065] – [0068], [0107] – [0110], [0129] – [0134], and [0207]); third obtaining code configured to cause the at least one processor to obtain, from the VPS to which the coded picture refers, the third syntax element indicating the picture size (current palette predictor array having a current predictor size for blocks in a picture corresponding to the current PPS is derived based on the PPS palette predictor values, the SPS palette predictor values or both in step 160.  [0107] – [0110], [0129] – [0134], [0207]); and decoding code configured to cause the at least one processor to decode the coded picture based on values of the first syntax element, the second syntax element, and the third syntax element (step 170.  [0207]).
However, Liu does not explicitly teach a picture size comprising a width and a height.
Park teaches a picture size comprising a width and a height ([0014], [0272], and [0314]); at least one memory configured to store computer program code ([0465] – [0467]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of a width and a height into the picture size because such incorporation would facilitate the effective signaling of syntax element respect to sizes of coding units having various shapes.  [0004].
Consider claim 11, Liu teaches the program code further comprises: fourth obtaining code configured to cause the at least one processor to obtain, from a picture parameter set (PPS) to which the coded picture refers, an index indicating that picture size information is included in the SPS ([0171] – [0179], [0195] – [0198]); and fifth obtaining code configured to cause the at least one processor to, based on the index being obtained, obtain, from the SPS, the picture size information ([0171] – [0179], [0195] – [0198]).
Consider claim 12, Liu teaches the program code further comprises: fourth obtaining code configured to cause the at least one processor to obtain, from a picture parameter set (PPS) to which the coded picture refers, an update flag indicating whether picture size information is updated in the PPS ([0107] – [0110], [0129] – [0134], and [0207]); determining code configured to cause the at least one processor to determine whether the update flag indicates that the picture size information is updated in the PPS ([0107] – [0110], [0129] – [0134], [0171] – [0179], [0195] – [0198], and [0207]); and fifth obtaining code configured to cause the at least one processor to, based on the update flag being determined to indicate that the picture size information is updated in the PPS, obtain, from the PPS, the updated picture size information ([0107] – [0110], [0129] – [0134], and [0207]).
Consider claim 1, claim 1 recites the method implemented by the apparatus recited in claim 8.  Thus, it is rejected for the same reasons.
Consider claim 4, claim 4 recites the method implemented by the apparatus recited in claim 11.  Thus, it is rejected for the same reasons.
Consider claim 5, claim 5 recites the method implemented by the apparatus recited in claim 12.  Thus, it is rejected for the same reasons.
Consider claim 15, claim 15 recites the method implemented by the apparatus recited in claim 8, and Park further teaches a non-transitory computer-readable storage medium storing instructions ([0465] – [0467]).  Thus, it is rejected for the same reasons.
Consider claim 18, claim 18 recites the method implemented by the apparatus recited in claim 11.  Thus, it is rejected for the same reasons.
Consider claim 19, claim 19 recites the method implemented by the apparatus recited in claim 12.  Thus, it is rejected for the same reasons.


Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0027246 A1) in view of Park et al. (US 2022/01013868 A1) and Ugur et al. (US 2014/0219346 A1).
Consider claim 13, the combination of Liu and Park teaches all the limitations in claim 12 but does not explicitly teach the updated picture size information comprises any one or any combination of conformance window offsets of the coded picture, tile brick partitioning information of the coded picture, rectangular slice partitioning information of the coded picture, sub-picture partitioning information of the coded picture and sub-picture conformance window offsets of the coded picture that are updated.
Ugur teaches the updated picture size information comprises any one or any combination of conformance window offsets of the coded picture, tile brick partitioning information of the coded picture, rectangular slice partitioning information of the coded picture, sub-picture partitioning information of the coded picture and sub-picture conformance window offsets of the coded picture that are updated ([0226] – [0231], [0242] – [0243]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of receiving and obtaining partitioning information from the SPS and VPS because such incorporation would allow transmission of parameter sets “out-of-band” using a more reliable transmission mechanism compared to the protocols used for the slice data.  [0165].
Consider claim 6, claim 6 recites the method implemented by the apparatus recited in claim 13.  Thus, it is rejected for the same reasons.


Allowable Subject Matter
Claims 2, 3, 7, 9, 10, 14, 16, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the non-statutory double patenting rejection associated with them is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486